Case 2:18-Cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 1 of 11 Page |D #:68

\OOQ\]O`\UI-E>L)J[\)»--l

[\)I\.)I\>I\)NI\)[\)[\)b-*)-lr-l)-l)--»-»-lv-»)-\»_»
\lO\UlJ>WN»-‘O\OOO\]O\LJI-I>WN)-l©

28

 

 

COLLINS & KHAN
LLP

 

 

COLLINS & KHAN LLP

MARC A. COLLINS (S`BN 136769`)
AZIM KHANMOHAM ED (SBN 277717)
R. M`ICHAE`L. COLLUM (SBN 145105)
3435 Wilshil‘e Blvd., Ste. 2600

Los Angeles, CA 90010-2246

Telephone: 323.549.0700

Facslmile: 323.549.0707

Attorneys for Defendant
RESEDA, LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

NEHEMIAH KONG, an individual, Case No. 2:18-cv-07984-SJO (AGRX)
Plaintiff, Hon. S. J ames Otero

v. DEFENDANT RESEDA, LLC.’S
ANSWER TO COMPLAINT

RESEDA, LLC., Limited Liability Company;
and DOES 1-10, inclusive,

Defendants.

 

 

 

Defendant RESEDA, LLC. (“Defendant”), for itself alone, and in answer to the complaint
of Plaintiff NEHEMIAH KONG (“Plaintiff’), admits, denies, and alleges as follows:

l. In answer to the allegations of paragraph 1 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and, on that basis, Defendant denies such allegations

2. In answer to the allegations in a paragraph 2 of the Complaint, Defendant admits that
it owned the subject property located at 7550 Tampa Ave., Reseda, CA in September 2018 (“Subject

Property”).

l
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-Cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 2 of 11 Page |D #:69

\OOQ\]O`\Ul-l>!))[\)r-\

NNN[\)NNNNN>-lr-lr-l)-*)-¢r-lr-‘)-l»-ar_a
OO\IO\U\-¥dri-‘O\OOO\IO\U\-ldb)[\))-O

 

 

COLLINS & KHAN
LLP

 

 

 

3. In answer to the allegations in a paragraph 3 of the Complaint, Defendant admits that
it currently owns the subject property located at 7550 Tampa Ave., Reseda, CA (“Subject
Property”).

4. In answer to the allegations of paragraph 4 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

5. In answer to the allegations of paragraph 5 of the Complaint, Defendant admits that
Plaintiff has properly alleged jurisdiction

6. In answer to the allegations of paragraph 6 of the Complaint, Defendant admits that
Plaintiff has properly alleged supplemental jurisdiction

7. In answer to the allegations of paragraph 7 of the Complaint, Defendant admits that
Plaintiff has properly alleged venue.

8. In answer to the allegations of paragraph 8 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

9. In answer to the allegations of paragraph 9 of the Complaint, Defendant admits that
the business is a place of public accommodation

10. In answer to the allegations of paragraph 10 of the Complaint, Defendant admits that
parking spaces are one of the facilities, privileges, and advantages offered to patrons

11. In answer to the allegations of paragraph 11 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

12. In answer to the allegations of paragraph 12 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

13. In answer to the allegations of paragraph 13 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

2
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 3 of 11 Page |D #:70

\OOO\]O`\UI-l>b~)[\)r-l

[\)[\)[\)NNN[\)N»-dr-\r-\)-\)-‘r-dr_r-\»-»-\
\lO\UI-|dw[\)r-‘O\OOO\]O\Ul-PWN»-l©

28

 

 

COLLINS & KHAN
LLP

 

 

 

14. In answer to the allegations of paragraph 14 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

15. In answer to the allegations of paragraph 15 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

16. In answer to the allegations of paragraph 16 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

17. In answer to the allegations of paragraph 17 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

18. In answer to the allegations of paragraph 18 of the Complaint, Defendant admits that
paths of travel are another one of the facilities, privileges, and advantages offered to patrons

19. In answer to the allegations of paragraph 19 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

20. In answer to the allegations of paragraph 20 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

21. In answer to the allegations of paragraph 21 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

22. In answer to the allegations of paragraph 22 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained

therein, and on that basis, Defendant denies such allegations

3
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 4 of 11 Page |D #:71

\OOO\]O'\Ul-|>W[\)v-¢

NN[\J[\)[\)NN[\)»-»»d)-)-»-\»-\)-r-l)-\p_
\lO\U\-l>u)N)-O\DOO\]O\!J\J>W[\)»-IO

28

 

 

COLLINS & KHAN
LLP

 

 

 

23. In answer to the allegations of paragraph 23 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

24. In answer to the allegations of paragraph 24 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

25_ In answer to the allegations of paragraph 25 of the Complaint, Defendants states such
allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

26. In answer to the allegations of paragraph 26 of the Complaint, Defendants states such
allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

27 . In answer to the allegations of paragraph 27 of the Complaint, Defendants states such
allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

28. In answer to the allegations of paragraph 28 of the Complaint, Defendants states such
allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

29. In answer to the allegations of paragraph 29 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

FlRST CAUS`E OF ACTION

 

Violgtion of the Americans with Disabilities Act of 1990 (42 USC § 12181 et seg_._)
30. In answer to the allegations of paragraph 30 of the Complaint, Defendant
incorporates by reference, as if fully set forth herein, its answer to each and every allegation

contained in paragraphs 1-29, inclusive, of the Complaint.

4
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 5 of 11 Page |D #:72

\OOO\]O`\UI-l>!a~)[\)r-l

l\)[\)[\)l\.)[\)l\.)l\)[\.)[\.)r-li-‘r-‘»-‘r-\)~-~»-\>---\r-l)-l
OO\IO’\Ul-l>b~>l\.)r-*O\DOO\IO\U\-LWNF-*C>

 

 

COLLINS & KHAN
LLP

 

 

 

31. In answer to the allegations of paragraph 31 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

32. In answer to the allegations of paragraph 32 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

33. In answer to the allegations of paragraph 33 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

34. In answer to the allegations of paragraph 34 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

35. In answer to the allegations of paragraph 35 of the Complaint, Defendant alleges
based upon information and belief that the facility is properly maintained and compliant with the
Americans with Disabilities Act of 1990 (“ADA”).

36. In answer to the allegations of paragraph 36 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

37. In answer to the allegations of paragraph 37 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

38. In answer to the allegations of paragraph 38 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

39. In answer to the allegations of paragraph 39 of the Complaint, Defendants states such
allegations are conclusions of law that Defendant is unable to admit or deny7 and on that basis,

Defendant denies such allegations

5
DEFENDANT RESEDA, LLC’S ANSWER TO TI-IE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 6 of 11 Page |D #:73

\OOO\]O'\UI-I>DJ[\.)»-\

[\)NI\)NNN[\)[\)N)-\r-‘r-‘r-‘r-l>-»»-d)-\)-\»-\
OO\IO\!.h-I>Wl\)l-\O\OOO\IO\M-|>UJN)-\O

 

 

COLLINS & KHAN
LLP

 

 

 

40. In answer to the allegations of paragraph 40 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

41. In answer to the allegations of paragraph 41 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

42. In answer to the allegations of paragraph 42 of the Complaint, Defendant lacks
knowledge or information sufficient to form a belief as to the truth of the allegations contained
therein, and on that basis, Defendant denies such allegations

SECOND CAUSE OF ACTION:
Violgtion of the UNRUI-l Civil Rigllls Act, Calif'ornia Civil Codc 8 51 er seth

43. In answer to the allegations of paragraph 43 of the Complaint, Defendant
incorporates by reference, as if fully set forth herein, its answer to each and every allegation
contained in paragraphs 1-42, inclusive, of the Complaint. In answer to the remaining allegations of
paragraph 43 of the Complaint, Defendant states that such allegations are conclusions of law that
Defendant is unable to admit or deny, and on that basis, Defendant denies such allegations

44. In answer to the allegations of paragraph 44 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

45. In answer to the allegations of paragraph 45 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
Defendant denies such allegations

46. In answer to the allegations of paragraph 46 of the Complaint, Defendant states that
such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,

Defendant denies such allegations

6
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 7 of 11 Page |D #:74

\OOO\]O’\Ul-l>b)[\.)r-‘

I\)NN[\)NN[\.)Nr-‘r-»-\»-\r-\r-r)-r»_»~r-\
\lO\§h-l>WN»~O\OOO\lO\U\-|>ri-‘O

28

 

 

COLLINS & KHAN
LLP

 

 

 

AFFIRMATIVE DEFENSES
Without admitting any of the facts alleged in the Complaint, Defendant further alleges the
following separate and independent affirmative defenses, without prejudice to Defendant’s right to

argue that Plaintiff bears the burden of proof or persuasion as to any one or more of said defenses

FlRST AFFIRMATIVE DEFENSE
(Failure to State a CA`Me of Action)
1. The Complaint filed herein and each purported cause of action alleged therein, fails
to state facts sufficient to constitute a valid cause of action against Defendant
SECOND AFFIRMATIVE DEFENSE
(Mii_ng)
2. Plaintiff lacks standing to pursue any and all of his alleged claims, whether on his
own behalf or on behalf of others
THIRD AFFIRMATIVE DEFENSE
(Statute of Limitations)
3. Plaintiff s causes of action, and each of them, are barred, in whole or in part, by the
applicable statute of limitations
FOURTH AFFIRMATIVE DEFENSE
§Duty to Mitigate!
4. IfPlaintiff suffered economic injury as a result of Defendant’s actions, although such
is not admitted herein, Plaintiff had a duty to mitigate such damages and failed to do so.
FIFTH AFFIRMATIVE DEFENSE
jComparative Fault[
5. If Plaintiff is entitled to recover damages arising from his claims, although no such
liability or damages are admitted herein, such damages shall be reduced in proportion to the amount
of culpability attributable to Plaintiff which directly and proximately contributed to Plaintiff" s

alleged loss or damages

7
DEFENDANT RESEDA, LLC’S ANSWER TO TI-IE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 8 of 11 Page |D #:75

\OOO\]O\UI-|>b)[\)r-l

NNNNN[\)[\)[\.)r-~r-\r-\)-\)-lr-\r-l)-\»_»-r
\lO\U\-l>!)J[\)r-*O\OOO\]O\U\J>L)JN>-‘O

28

 

 

COLLINS & KHAN
LLP

 

 

 

SIXTH AFFIRMATIVE DEFENSE
gThird Par_ty Liability[

6. Third party individuals and entities willfully, or by want of ordinary care,
proximately caused or contributed to the damages sustained, if any, by Plaintiff Accordingly, any
damages to which Plaintiff might be entitled should be apportioned by the amount of fault
attributable to such third parties

SEVENTH AFFIRMATIVE DEFENSE
§Indemnity[

7 . In the event that Plaintiff should be awarded judgment against Defendant in any
manner or amount, Defendant is entitled to indemnity for such amounts from those parties, including
those presently unknown or unidentified, who are primarily responsible for such damages

EIGHTH AFFIRMATIVE DEFENSE
(Lack of Authoritv or Ratification)

8. To the extent that any breach, act, omission, representation, or course of conduct of
persons or entities other than Defendant caused or contributed to the damages sustained, if any, by
Plaintiff, said persons or entities were acting without the consent, authorization, knowledge, and/or
ratification of Defendant.

NIN'I`H AFFIRMATIVE DEFENSE
gFailure to Plead Exemplar_'y Damages[

9_ Plaintiff"s causes of action, and each of them, fail to state facts sufficient to allow
recovery of exemplary damages or punitive damages

TENTH AFFIRMATIVE DEFENSE
§Unclean Handsl

10. Plaintiff’ s conduct and actions in connection with the matters alleged in his

Complaint deprives him of clean hands, and by reason of so coming into this Court, he is precluded

from recovery.

8
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 9 of 11 Page |D #:76

\OOO\]O\Ul-|>W[\))-¢

l\)[\.)[\)l\)[\)[\.)[\)[\.)>-\r-lr-\r-l)-l)-¢r-dr-l)-l)-»
\lO\U\-l>b~)[\)r-\O\OOO\]O‘\Ul-I>UJ[\))-'\O

28

 

COLLINS & KHAN
LLP

 

 

 

 

ELEVENTH AFFIRMATIVE DEFENSE
ILq.l_litLeESt£nLl)

11_ Defendant is informed and believes, and alleges thereon, that Plaintiff engaged in
inequitable conduct and activities in connection with the subject of this proceeding, and by reason
of the same, is estopped from asserting any claims for damages or other relief sought against this
answering Defendant

TWELFTH AFFIRMATIVE DEFENSE
gLaches[

12. The Complaint and each alleged cause of action therein are barred, in whole or in
part, by the equitable doctrine of laches

THIRTEEN'I`H AFFIRMATIVE DEFENSE
(M)

13. The Complaint and each alleged cause of action therein are barred, in whole or in
part, by the doctrine of waiver.

FOURTEEN'I`H AFFIRMATIVE DEFENSE
§Consent!

14. The Complaint and each alleged cause of action therein are barred, in whole or in

part, because Plaintiff consented to the conduct about which he now complains
FIFTEENTH AFFIRMATIVE DEFENSE
MM

15. Each and every cause of action alleged in Plaintiff’ s Complaint is frivolous,
unreasonable and/or groundless, and accordingly, Defendant should recover all costs and attorney’s
fees incurred herein under applicable federal and state law.

SIXTEENTH AFFIRMATIVE DEFENSE

16. Defendant is informed and believes, and based thereon alleges, that Plaintiff"s

Complaint, or parts therefore, is barred because the accommodations sought by Plaintiff are not

required by law.

9
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 10 of 11 Page |D #:77

\OOO\IO\Ul-I>UJ[\))-d

[\)I\)[\)[\)[\)[\)[\.)[\)[\.)r-l)-\r-lr-lrd)-\>-\r-lr-l)-¢
®\lO\M-PWN»-*O\OOO\]O\MJ>WNr-‘O

 

 

COLLINS & KHAN
LLP

 

 

 

SEVENTEENTH AFFIRMATIVE DEFENSE
§Good Faith)

17. At all relevant times, Defendant acted reasonably and in good faith, based on
circumstances known to it at the time, and with reasonable grounds to believe it was not in violation
of federal or state law. Accordingly, Plaintiff is barred, in whole or in part, from recovery in this
action

EIGHTEENTH AFFIRMATIVE DEFENSE

18. Defendant is informed and believes, and based thereon alleges, that any and all
relevant portions of the Subject Property are reasonably accessible to and usable by individuals with
disabilities in accordance with the Americans with Disabilities Act to the maximum extent feasible,
and therefore Defendant is in compliance with applicable law.

NINETEENTH AFFIRMATIVE DEFENSE
Offset

19. Defendant alleges that it has suffered damages by reason of Plaintiff’ s conduct, and
has the right of set-off with respect to any amount of money that might be owed by Plaintiff or due
Plaintiff by way of damages

TWENTIETH AFFIRMATIVE DEFENSE
(Civil Code Sec. 55.56)

20. Defendant is informed and believes, and based thereon alleges, Plaintiff was not
denied filll and equal access as she suffered no difficulty, discomfort, or embarrassment because of
the violation

TWENTY-FIRST AFFIRMATIVE DEFENSE
(Civil Code Sec. 55.56 - Reduced Damages)

21. Assuming arguendo that the answering Defendant acted or failed to act as alleged in

the Complaint, Defendant can demonstrate that it has corrected all alleged violations, and as such

the statutory damages are to be reduced.

l 0
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

Case 2:18-cv-O7984-S.]O-AGR Document 13 Filed 12/14/18 Page 11 of 11 Page |D #:78

\QOO\IO’\Ul-I>L)JI\)r-l

[\)[\)[\)[\)[\)[\)I\)[\)[\.)r-¢r-li-l>-‘r-¢r-l)-\r-‘r-\r-\
OO\IO'\U\-|>L)JNr-lC>\OOO\lO’\Lh-l>w[\))-‘O

 

 

COLLlNS & KHAN
LLP

 

 

 

TWENTY-SECOND AFFIRMATIVE DEFENSE
22. Assuming arguendo that the answering Defendant acted or failed to act as alleged in
the Complaint, the Plaintiff seeks accommodations and modifications of the Subject Property that
are excused by law because they are not readily achievable, would fundamentally alter the nature of
the good and services offered and / or would impose an undue hardship
TWENTY-THIRD AFFIRMATIVE DEFENSE
§Attorneys’ Fees)
23. Defendant alleges that Plaintiff is not entitled to attorneys’ fees
TWENTY-FOUR'I`H AFFIRMATIVE DEFENSE
gReserved Defenses)
24. Defendant is informed and believes, and alleges thereon, that there may be
additional defenses available to Defendant which are not now fully known Defendant reserves
the right to allege and assert such additional defenses, once such defenses are ascertained during

discovery, and to amend its Answer accordingly

WHEREFORE, Defendant prays for judgment against Plaintiff, whether individually or on
behalf of any others, as follows:

1. That Plaintiff takes nothing by this action;

2. That Plaintiff’ s Complaint, and each cause of action alleged, be dismissed with prejudice,
and judgment be entered in favor of Defendant on each cause of action;

3. That Defendant be awarded its costs and attorneys’ fees incurred herein; and

4. For such other and further relief as the Court may deem just and proper.

Dated: December 13, 2018 COLLINS & KI‘LAN LLP

By: W{;§)%/

iK'Zl\\/r KH OiiAMED
MARC A. OLLTNS
Attorneys for DEFENDANT
RESEDA, LLC

l l
DEFENDANT RESEDA, LLC’S ANSWER TO THE COMPLAINT

 

 

